Citation Nr: 0413471	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-20 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from September 1966 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied service connection for a 
lumbosacral spine disorder.


FINDINGS OF FACT

1.  The veteran currently has a lumbosacral spine disorder 
and he suffered a lumbosacral spine injury in service.

2.  The veteran also has injured his low back in other 
incidents since service, at his civilian job.

3.  There is a competent medical opinion of record, however, 
indicating that it is just as likely as not the veteran's 
current lumboscaral spine disorder originated with the injury 
in service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in his favor, the 
veteran has a lumbosacral spine disorder as a residual of an 
injury incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records (SMRs) reflect that, in September 
1969, the veteran fell from a 6-foot height while loading 
baggage onto a plane and landed on his back and left side.  
He suffered an abrasion of his left elbow and left hip pain.  
A back examination was negative except for a tender left hip.

In October 1969, an examination revealed the veteran suffered 
from muscular spasms in the L5 region.  He was excused from 
duty for 24 hours for hot soaks.

At his separation examination, the veteran indicated he had 
suffered back trouble during service.  The examiner stated 
that the veteran had suffered frequent back trouble, and 
noted that it was treated adequately with no complications or 
sequelae (i.e., residuals).

A February 1993 private treatment record from Dr. Vanoni 
indicates the veteran injured and re-injured his lower back 
at his job, with the injuries resolving both times.  Dr. 
Vanoni noted a right lumbosacral spasm and prescribed Motrin 
and heat.

In January 2001, the veteran strained his lumbar spine at 
work while lifting metal plates.  The treating physician, Dr. 
McCarthy, stated that the lumbosacral spine showed severe 
narrowing at L5-S1, and some narrowing on other vertebral 
spaces as well as degenerative changes.  There was also 
slightly decreased range of motion on flexion and extension.  
These conclusions were based a January 2001 X-ray report from 
Torrington Radiologists, P.C.  An examination of the back 
revealed no significant tenderness of the lumbar spine, with 
some tenderness in the right sciatic notch region.  Dr. 
McCarthy stated:  "[T]here is a possibility this could be 
related to a herniated disc.  He does have an old service 
related injury from a fall."



In February 2001, the veteran's VA primary care physician 
noted the veteran's history of back problems, and concluded:  
"I feel a reevaluation of the patient's back pain would be 
fair and reasonable, with a review of his service medical 
record.  His most recent MRI reveals a degree of accelerated 
facet joint disease, which may stem from his original back 
injury while on active duty."

A February 2001 MRI showed a mild lateral bulge at L2-3; a 
mild disc bulge at 
L3-4, which in combination with bilateral facet disease 
caused at least a mild degree of spinal stenosis with 
possible small disc herniation.  At L5-S1, there was partial 
loss of disc space with a mild anterior spondylosis of L5-S1.  
There was also possible nondisplaced spondylosis on the left 
and bilateral foramenal stenosis especially severe on the 
right with compression of the right L5 nerve root and with 
slight deformity of the left L5 nerve root.  The impression 
was of multi-level degenerative disc disease.

The veteran's VA primary care physician wrote in a January 
2003 letter that the veteran was being treated for severe 
back pain.  He noted:  "The patient has brought all 
available records concerning his back pain for review."  The 
physician recounted the veteran's own description of his in-
service back problems, and also cited the September 1969 SMR 
relating to the veteran's in-service back injury, 
the October 1969 notation of a back muscle spasm, and the 
notation of recurrent back pain on the separation 
examination.  The VA physician also noted that the veteran's 
back was not bothersome until the February 1993 back injury 
at work.  He also discussed the January 2001 work-related 
injury.  The VA physician characterized the recent MRI as 
revealing a degree of accelerated facet joint disease "which 
may stem from his original back injury while on active 
duty."  He concluded:  "[A]fter extensive review of the 
patient's available medical record, I feel it is reasonable 
to conclude that the patient's present back condition is 
related to the back injuries the patient suffered while on 
active duty in the air force."



Legal Principles and Analysis

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted in 
service, or for aggravation during service of a pre-existing 
disease or injury beyond its natural progression.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303(a), 3.306 
(2003).  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2003).  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Id.  To show 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Id.

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In the present case, there is medical evidence of record 
confirming the veteran sustained a lumbosacral spine injury 
from a fall in service, and also that he currently has a 
lumbosacral spine disorder.  The dispositive issue thus 
becomes whether there also is medical evidence of record 
establishing a causal link between the two, bearing in mind 
that he has sustained additional injuries to his low back in 
other incidents since service at his civilian job.

There are 2 opinions from physicians as to the possible 
connection between the veteran's in-service lumbosacral spine 
injury and current his lumbosacral spine disorder.  The first 
is Dr. McCarty's statement that there is a possibility that 
the veteran's lumbosacral spine disorder could be related to 
a herniated disc.  Dr. McCarty wrote immediately thereafter 
that the veteran had an old service injury from the fall, 
thus implying that the in-service injury caused the herniated 
disc that could be related to the current lumbosacral spine 
disorder.  The other relevant medical opinion is the January 
2003 letter from the veteran's VA primary care physician.  
This letter recounted the veteran's relevant medical history, 
based both on his recitation of it and the relevant SMRs and 
post-service medical records.  The VA physician characterized 
his review of the medical records as "extensive" and stated 
that it is reasonable to conclude that the present back 
disorder is related to the in-service back injury.  

A diagnosis or opinion by a health care professional is not 
conclusive and is not entitled to absolute deference by the 
Board.  Thus, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(the Court) has provided guidance for weighing medical 
evidence.  For instance, the Court has held that a post-
service reference to injuries sustained in service, without a 
review of service medical records, is not competent medical 
evidence.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  In addition, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally in this 
regard, a medical opinion based on an inaccurate factual 
premise is not probative.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993). 

Based on the above criteria, the Board does not consider Dr. 
McCarty's opinion to be competent evidence of a nexus between 
the current disorder and the in-service injury.  He did not 
review the veteran's prior medical records and his mention of 
the veteran's in-service injury was apparently based on the 
veteran's own description of the event.  Moreover, Dr. 
McCarty did not explicitly state the connection between the 
in-service injury and current disorder, and only noted a 
"possibility" that the current disorder "could be" related 
to a herniated disc.  See Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  An accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
definite etiology or obvious etiology.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  But a doctor's opinion, as here, 
phrased in terms that essentially amount to "may or may 
not" is an insufficient basis for an award of service 
connection.  Winsett v. West, 11 Vet. App. 420, 424 (1998).

The same cannot be said, however, of the additional medical 
opinion from the veteran's VA primary care physician.  It is 
competent evidence of a nexus between the in-service 
lumbosacral spine injury and current lumbosacral spine 
disorder.  Rather than making an immediate judgment at the 
time of his February 2001 examination of the veteran, the VA 
physician recommended a reevaluation of the veteran's back 
pain, including review of his SMRs.  Moreover, although the 
VA physician recounted the veteran's statements regarding his 
in-service injury, he also based his conclusions on a 
thorough review of the SMRs and post-service records.  In 
addition, the VA physician accurately characterized the 
veteran's in-service and post-service medical history, and 
explained why he was concluding that there was a connection 
between the in-service injury and current disorder.  So there 
was a factual foundation for the opinion, and it was well 
reasoned.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

In these circumstances, there is at least as much probative 
medical evidence supporting the claim as there is against it.  
As the evidence only need be about evenly balanced, for and 
against, for the veteran to prevail, service connection for 
the veteran's lumbosacral spine disorder must be granted.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).




ORDER

The claim for service connection for a lumbosacral spine 
disorder is granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



